UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4023


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THANG CAO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00055-RJC-20)


Submitted:    May 28, 2009                  Decided:   June 2, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trevor M. Fuller, FULLER & BARNES, LLP, Charlotte, North
Carolina, for Appellant.   Edward R. Ryan, Acting United States
Attorney, Thomas Tullidge Cullen, OFFICE OF THE UNITED STATES
ATTORNEY, Steven R. Kaufman, Assistant United States Attorney,
Charlotte, North Carolina; Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thang    Cao     pled    guilty,    pursuant     to    a    written    plea

agreement, to conspiracy to possess with intent to distribute

methylenedioxymethamphetamine and marijuana, in violation of 21

U.S.C. §§      841, 846 (2006).              He was sentenced to eighty-seven

months’ imprisonment.            Cao’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that, in

his   view,    there     are    no     meritorious     grounds      for    appeal,    but

questioning whether the sentence was reasonable.                          Cao has filed

a pro se supplemental brief.                    The Government has declined to

file a reply brief.          Finding no reversible error, we affirm.

              We review sentences imposed by the district court for

reasonableness, applying an abuse of discretion standard.                            Gall

v. United States, 128 S. Ct. 586, 597-98 (2007); see also United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                           We must

first ensure that the district court committed no procedural

error,     such   as    improperly       calculating     the     guidelines      range,

considering the guidelines to be mandatory, failing to consider

the   18   U.S.C.      § 3553(a)       (2006)    factors,    sentencing       based    on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.         Gall, 128 S. Ct. at 597.                In the absence of

procedural errors, we consider the substantive reasonableness of

the   sentence,        taking         into   account    the      totality      of     the

circumstances, including any variance from the guidelines range.

                                             2
Pauley, 511 F.3d at 473.                 While we may presume a sentence within

the guidelines range to be reasonable, we may not presume a

sentence outside the range to be unreasonable.                              Id.     Moreover,

we    give    deference      to    the    district         court’s    decision      that    the

§ 3553(a) factors justify a variant sentence and to the extent

of    that    variance.           Even    if    the    reviewing         court    would    have

imposed a different sentence, this fact alone is not sufficient

to justify reversing the district court.                      Id. at 473-74.

              In     imposing       Cao’s        sentence,         the     district       court

correctly calculated the guidelines range and considered both

the advisory nature of the guidelines and the § 3553(a) factors.

The court provided adequate reasons for its decision to grant a

downward        departure         and      to       deny     any     further        variance.

Accordingly,         we     conclude           that    Cao’s         sentence       is     both

procedurally and substantively reasonable.

              In     his     pro     se        supplemental        brief,         Cao    merely

reiterates         the    arguments       he    presented       at    sentencing         for   a

downward departure.           In accordance with Anders, we have reviewed

the    entire      record    for    any    meritorious         issues      and    have    found

none.        Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Cao, in writing, of his

right to petition the Supreme Court of the United States for

further review.            If Cao requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

                                                3
counsel   may   move     in   this    court   for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Cao.         We dispense with oral argument because the

facts   and   legal     contentions     are   adequately    presented    in    the

materials     before    the   court    and    argument   would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                         4